DETAILED ACTION
Non-final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: item no. 223.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “data input module, prediction module, output module” (as cited in claims 1, 13 and 16), “a first feature value extractor, a second feature value extractor,  a merger”, (as cited in claims 5) and “a temporal feature value extractor,  a spatial feature value extractor, a merger” ((as cited in claims 20)) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and the written description fails to  disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claims 6: Claim limitations ““data input module, prediction module, output module” (as cited in claims 1, 13 and 16), “a first feature value extractor, a second feature value extractor,  a merger”, (as cited in claims 5) and “a temporal feature value extractor,  a spatial feature value extractor, a merger” ((as cited in claims 20))” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the described claim functions. The use of the terms are not adequate structure for performing the described claims function because they do not describe a particular structure for performing the functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:


Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35

U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;


Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35
U.S.C. 132(a)).


If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Regarding claims 1-12 and 20: Considering Prong 1 of the 101 analysis, the claim 1 recites mental steps that is used to” A temperature prediction system comprising: a data input module configured to receive data related to climate; a prediction module having installed therein a trained model for predicting a temperature based on input data from the data input module; and an output module configured to output temperature information predicted by the prediction module, wherein the input data comprises at least one of temperature, humidity, wind speed, wind direction or precipitation, and wherein the trained model is trained using both observed data and a regional data assimilation prediction system (RDAPS) model”. Considering Prong 1 of the 101 analysis, the limitations in claim 1 recites an abstract idea, in particular a mental process, a set of concepts that may be performed in the human mind (such may include using monitor weather data using eye and reading to a  predict forecast, which is regular particle for every human daily activities) .   Thus, the claim recites a sets of mental steps. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mental steps based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claims 4-12 and 20 recite further details of abstract idea of mental steps. Therefore, Dependent Claims 4-12 and 20 recite further details of abstract idea of mental steps as cited in Claim 1, without any practical application and inventive concepts and thus Claims are ineligible. Furthermore, Regarding claim 2 and 3, claims recite the machine learning components as cnn and Bi-long short terms memory (Bi- LSTM) and claims 5 and 20  recites “an artificial intelligence (AI) apparatus” which are a computer components that are recited at a high level of generality in the field of invention and are merely invoked as tools to perform output characteristic parameter. Simply implementing the abstract idea on a generic computer is not a practical  application of the abstract idea. Consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of hydrocarbon processing, without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Regarding claims 13-15: Considering Prong 1 of the 101 analysis, the claim 13 recites mental steps that is used to” A temperature prediction system comprising: a data input module configured to receive data related to climate; a prediction module having installed therein a trained model for predicting a temperature based on input data from the data input module; and an output module configured to output temperature information predicted by the prediction module, wherein the input data comprises at least temperature information, wherein the trained model is trained using both observed data of a plurality of observation stations and a regional data assimilation prediction system (RDAPS) model, and wherein the RDAPS model is learned using information representing a temperature.”. Considering Prong 1 of the 101 analysis, the limitations in claim 13 recites an abstract idea, in particular a mental process, a set of concepts that may be performed in the human mind (such may include using receive data to  predict forecast) .   Thus, the claim recites a sets of mental steps. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mental steps based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claim 14 recites further details of abstract idea of mental steps. Therefore, Dependent Claim 14 recites further details of abstract idea of mental steps as cited in Claim 13, without any practical application and inventive concepts and thus Claims are ineligible. Furthermore, Regarding claim 15, claim recites the machine learning components as cnn which is a computer components that are recited at a high level of generality in the field of invention and are merely invoked as tools to perform output characteristic parameter. Simply implementing the abstract idea on a generic computer is not a practical  application of the abstract idea. Consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of hydrocarbon processing, without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Regarding claims 16-19: Considering Prong 1 of the 101 analysis, the claim 16 recites mental steps that is used to” A temperature prediction system comprising: a data input module configured to receive data related to climate; a prediction module having installed therein a trained model for predicting a temperature based on input data from the data input module; and an output module configured to output temperature information predicted by the prediction module, wherein the input data comprises at least temperature information, wherein the trained model is trained using both observed data of a plurality of observation stations and a regional data assimilation prediction system (RDAPS) model, and wherein the RDAPS model is learned using information representing a temperature.”. Considering Prong 1 of the 101 analysis, the limitations in claim 1 recites an abstract idea, in particular a mental process, a set of concepts that may be performed in the human mind (such may include using receive data to a  predict forecast) .   Thus, the claim recites a sets of mental steps. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mental steps based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claim 19 recites further details of abstract idea of mental steps. Therefore, Dependent Claims 19 recites further details of abstract idea of mental steps as cited in Claim 16, without any practical application and inventive concepts and thus Claims are ineligible. Furthermore, Regarding claim 17 and 18, claims recite the machine learning components as cnn and Bi-long short terms memory (Bi- LSTM) which are a computer components that are recited at a high level of generality in the field of invention and are merely invoked as tools to perform output characteristic parameter. Simply implementing the abstract idea on a generic computer is not a practical  application of the abstract idea.Consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of hydrocarbon processing, without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8 and 10-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 2018/0211156)  in view of Cho et al. (Comparative Assessment of Various Machine Learning‐Based Bias Correction Methods for Numerical Weather Prediction Model Forecasts of Extreme Air Temperatures in Urban Areas, Mar 2020).

Regarding Claim 1. Guan teaches a temperature prediction system comprising(700: fig. 7): 
a data input module (708) configured to receive data related to climate(710); 
a prediction module(740) having installed therein a trained model (742) for predicting a temperature (740; [0184]) based on input data from the data input module(708); and 
an output module configured to output temperature information predicted by the prediction module(750; [0184]), 
wherein the input data comprises at least one of temperature, humidity, wind speed, wind direction or precipitation(710; [0050]; [0184]), and 
wherein the trained model (742) is trained using both observed data (710) and a spatial environmental data   (712).
Guan silent about spatial environmental data is a regional data assimilation prediction system.
However, Cho teaches spatial environmental data is a regional data assimilation prediction system (RDAPS) model(LDAPS forecast model outputs: fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Guan, spatial environmental data is a regional data assimilation prediction system (RDAPS) model, as taught by Cho, so as to predict next day air temperature in compact and inexpensive way.

Regarding Claims 3 and 18. Guan further  teaches the spatial environmental data is learned by a convolution neural network (CNN) (CNN: fig. 7).
Guan silent about spatial environmental data is a regional data assimilation prediction system.
However, Cho teaches spatial environmental data is a regional data assimilation prediction system (RDAPS) model(LDAPS forecast model outputs: fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Guan, spatial environmental data is a regional data assimilation prediction system (RDAPS) model, as taught by Cho, so as to predict next day air temperature in compact and inexpensive way.

Regarding Claim 4. Guan does not explicitly teach the RDAPS model is learned using temperature image information.
However, Cho teaches the RDAPS model is learned using temperature image information (fig. 2, LDAPSTmax, min).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Guan, the RDAPS model is learned using temperature image information, as taught by Cho, so as to predict next day air temperature in compact and inexpensive way.

Regarding Claims 5 and 20. Guan further  teaches an artificial intelligence (AI) apparatus configured to provide the trained model comprises(700): 
a first feature value extractor configured to extract a first feature value from the observed data(RNN); 
a second feature value extractor configured to extract a second feature value from spatial environmental data (CNN); and 
a merger configured to merge the first feature value and the second feature value(732).
Guan silent about spatial environmental data is a regional data assimilation prediction system.
However, Cho teaches spatial environmental data is a regional data assimilation prediction system (RDAPS) model(LDAPS forecast model outputs: fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Guan, spatial environmental data is a regional data assimilation prediction system (RDAPS) model, as taught by Cho, so as to predict next day air temperature in compact and inexpensive way.

Regarding Claim 6. Guan further  teaches the first feature value is a temporal feature value([0144]-[0145]).

Regarding Claim 7. Guan further  teaches the second feature value is a spatial feature value([0148]-[0153]).

Regarding Claim 8. Guan further  teaches the merger merges (732) a vector of the first feature value and a vector of the second feature value([0153], [0155]).

Regarding Claim 10. Guan further  teaches the input data comprises at least temperature information(weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset) ; [0050]; [0184]).

Regarding Claim 11. Guan further  teaches the input data comprises at least two of temperature, humidity, wind speed, wind direction and precipitation(weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset) ; [0050]; [0184]).

Regarding Claim 12. Guan further  teaches the input data comprises all temperature, humidity, wind speed, wind direction and precipitation (weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset) ; [0050]; [0184]).

Regarding Claim 13. Guan teaches a temperature prediction system comprising(700: fig. 7):
a data input module configured (708) to receive data related to climate(710);
a prediction module(740) having installed therein a trained model (742) for predicting a temperature (740; [0184])based on input data from the data input module(708); and
an output module configured to output temperature information predicted by the prediction module(750; [0184]), wherein the input data comprises temperature, humidity, wind speed, wind direction and precipitation(weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset) ; [0050]; [0184]), and
wherein the trained model (742) is provided by learning information on a spatial environmental data by a learning device(712, CNN).
Guan silent about spatial environmental data is a regional data assimilation prediction system.
However, Cho teaches spatial environmental data is a regional data assimilation prediction system (RDAPS) model(LDAPS forecast model outputs: fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Guan, spatial environmental data is a regional data assimilation prediction system (RDAPS) model, as taught by Cho, so as to predict next day air temperature in compact and inexpensive way.

Regarding Claim 14. Guan does not explicitly teach  the information on the RDAPS model is temperature image information.
However, Cho teaches the information on the RDAPS model is temperature image information (fig. 2, LDAPSTmax, min).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Guan, the information on the RDAPS model is temperature image information, as taught by Cho, so as to predict next day air temperature in compact and inexpensive way.

Regarding Claim 15. Guan teaches the learning device performs learning by a convolution neural network (CNN) (CNN: fig. 7).

Regarding Claim 16. Guan teaches a temperature prediction system comprising(700: fig. 7):
a data input module   configured to receive data related to climate(710);
a prediction module (740) having installed therein a trained model (742) for predicting a temperature(740; [0184])  based on input data from the data input module(710); and
an output module configured to output temperature information predicted by the prediction module, wherein the input data comprises at least temperature information(750; [0184]), wherein the trained model (742) is trained using both observed data of a plurality of observation stations (710)and a regional data assimilation prediction system (RDAPS) model(712, CNN), and
Guan does not explicitly teach wherein the RDAPS model is learned using information representing a temperature.
However, Chao teaches wherein the RDAPS model is learned using information representing a temperature(fig. 2, LDAPSTmax, min)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Guan, wherein the RDAPS model is learned using information representing a temperature, as taught by Cho, so as to predict next day air temperature in compact and inexpensive way.



Regarding Claim 19. Chao further teaches  wherein the RDAPS model is learned using temperature image information ((fig. 2, LDAPSTmax, min).

Claim(s) 2 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of Chao further in view of Ho et al. (Visual Weather Temperature Prediction, 2018).

Regarding Claims 2 and 17. Guan further  teaches the observed data is learned by RNN (RNN: fig. 7).
The modified Guan does not explicitly teach the observed data is learned by Bi-long short terms memory (Bi- LSTM) networks.
However, Ho teaches the observed data is learned by Bi-long short terms memory (Bi- LSTM) networks (page 237, left column, paragraph II, where it describes RNN replaced by Bi-directional LSTM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Guan, the observed data is learned by Bi-long short terms memory (Bi- LSTM) networks, as taught by Ho, so as to minimize error of weather prediction in compact and inexpensive way.

Claim(s) 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of Chao further in view of Nazir et al. (US 10,996,374).

Regarding Claim 9. Guan further  teaches the second feature value is merged by the merger(732), 
The modified Guan does not explicitly teach by extracting data similar to the temperature information using temperature information of the observed data as a key.
However, Nazir teaches by extracting data similar to the temperature information using temperature information of the observed data as a key (308: fig. 3; col. 5, l. 15-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Guan, by extracting data similar to the temperature information using temperature information of the observed data as a key, as taught by Nazir, so as to predict weather in compact and inexpensive way.

-----------------------------------alternately--------------------------------------------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-7, 9-14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (Comparative Assessment of Various Machine Learning‐Based Bias Correction Methods for Numerical Weather Prediction Model Forecasts of Extreme Air Temperatures in Urban Areas, Mar 2020) (see fig. 2). 
-----------------------------------alternately--------------------------------------------
Claim(s) 1, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi et al. (Development of an Urban High-Resolution Air Temperature Forecast System for Local Weather Information Services Based on Statistical Downscaling, Mar 2018) (see fig. 3). 
-----------------------------------alternately--------------------------------------------
Claim(s) 1,4-14, 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nazir et al. (US 10,996,374) (see figs. 3-4). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Park et al. (Temperature Prediction Using the Missing Data Refinement Model Based on a Long Short-Term Memory Neural Network, 16 October 2019).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/           Primary Examiner, Art Unit 2857